December 14, 2015

                       NO. 03-15-00593-CV



              IN THE THIRD COURT OF APPEALS


                         AUSTIN, TEXAS




           CAROLYN BARNES, ET AL, APPELLANT

                                V.


GUILFORD JONES, JOHN DELANEY, ELIZABETH CUNNINGHAM,
               and MARTY GRIFFIN, APPELLEES


MOTION TO DESIGNATE AND CLARIFY RECORD FOR APPEAL



          On Appeal From Cause No. D-l-GN-15-000877


   From The 419th Judicial District Court Of Travis County, Texas
             The Honorable Orlinda Naranjo Presiding




                                  Carolyn Barnes, J.D., Ph.D.
                                  419 Indian Trail
                                  Leander, Texas 78641
                                  (281)467-8681
                                  Barnes.legalguidance@gmail.com


                                                         ^RECEIVED \
                                                           DEC 1 4 Z015
                                                         THIRD COURT OFAPPEALS
                                                             IFFREYaKrl§_/
                 IDENTITY OF PARTIES AND COUNSEL


Appellant:

Carolyn Barnes
419 Indian Trail
Leander, Texas 78641
(281)467-8681
Barnes.legalguidance@gmail.com

Appellees:

Guilford Jones
John Delaney
Elizabeth Cunningham
Marty Griffith
Texas Department of Health Services
Attorney General Ken Paxton
Third Court of Appeals
Supreme Court of Texas

Counsel for Appellees:

KEN PAXTON
Attorney General of Texas
CHARLES E. ROY
First Assistant Attorney General
JAMES E. DAVIS
Deputy Attorney General for Civil Litigation
KAREN D. MATLOCK
Assistant Attorney General
Chief, Law Enforcement Defense Division
DEMETRI ANASTASIADIS
Assistant Attorney General
Attorney-In-Charge
Texas State Bar No. 01164480
Demetri.Anastasiadis@texasattorneygeneral.gov
MOTION TO DESIGNATE AND CLARIFY RECORD FOR APPEAL


       Appellant had filed a Motion for New Trial on September 17, 2015

with respect to the summary dismissal under Rule 91a of JONES,

DELANEY, CUNNINGHAM, GRIFFIN, TEXAS DEPARTMENT OF

STATE HEALTH SERVICES, ATTORNEY GENERAL, THIRD COURT

OF APPEALS, and SUPREME COURT OF TEXAS.

       On November 5, 2015, Appellant filed a Notice of Appeal on the

summary       dismissal     under     Rule     91a     of    JONES,       DELANEY,

CUNNINGHAM,            GRIFFIN,       TEXAS       DEPARTMENT             OF     STATE

HEALTH SERVICES, ATTORNEY GENERAL, THIRD COURT OF

APPEALS, and SUPREME COURT OF TEXAS.

       The appeal seems to have been docketed three times.

       03-15-00593-CV docketed on September 17, 2015.'
       03-15-00605-CV docketed on September 29, 2015.

       03-15-00630-CV docketed sometime after November 5, 2015 when

the Notice of Appeal was filed.


1On September 17, 2015, this cause was docketed in the Third Court of Appeals under
Cause No. 03-15-00593.     The letter advising of the assignment of the case number
included Michelle Borynski; however, the Order granting the summary motion to dismiss
under Chapter 13 filed by Dr. Michelle Borynski was not signed until October 30, 2015.
Therefore, Michelle Borynski is not included in these appeals and will be the subject of a
subsequent appeal with Gail Johnson. Michelle Borynski and Gail Johnson were the
subject of a separate order and the notice of appeal on that October 30, 2015 Order was
not filed until November 27, 2015.
       Appellant requests for the sake of designation and clarity that the case

numbers on appeal should be reassigned to the 8 listed Appellees as follows

so that the appellate court is dealing with similar issues at one time.

       03-15-00593-CV should be reassigned to the four individuals who

were sued only in their individual capacities and who were granted

immunity and the case was dismissed under a Rule 91a motion; to-wit:

GUILFORD JONES, JOHN DELANEY, ELIZABETH CUNNINGHAM,

and MARTY GRIFFIN.

       03-15-00605-CV should be reassigned to the State agencies who were

served through their administrative heads in their official capacity only; to-

wit:   TEXAS DEPARTMENT OF STATE HEALTH SERVICES and

TEXAS ATTORNEY GENERAL.

       03-15-0063 0-CV should be reassigned to the two appellate courts; to-

wit: THIRD COURT OF APPEALS and SUPREME COURT OF TEXAS,

who were also served through their administrative heads in their official

capacities.

       This re-assignment and clarification of the record would separate out

the individuals from the State agencies and keep the judicial branch

immunity separated from the agency issues.
      This separation, designation, and clarification will hone in more

precisely on the issues present as to these respective appellees and not

convolute the issues on appeal.

      The briefing will be more focused and streamlined so that the

appellate court is dealing with specific issues unique to these three sets of

appellees rather than sorting through extraneous and irrelevant matters that

would only be relevant to a few of these individuals or agencies and not to

all of them.


        Therefore, for better clarity, efficiency, and purposes of appeal, the

Appellant requests the following:

        (1) The appellate case under No. 03-15-00593-CV shall only bear the

names     of   GUILFORD       JONES,    JOHN     DELANEY,       ELIZABETH

CUNNINGHAM, and MARTY GRIFFIN as the Appellees on appeal and

will only deal with the matters pertaining to GUILFORD JONES, JOHN

DELANEY, ELIZABETH CUNNINGHAM, and MARTY GRIFFIN;

        (2) The appellate case under No. 03-15-00605-CV shall only bear the

names of TEXAS DEPARTMENT OF STATE HEALTH SERVICES and

TEXAS ATTORNEY GENERAL as the Appellees on appeal and will only

deal with the matters pertaining to TEXAS DEPARTMENT OF STATE

HEALTH SERVICES and TEXAS ATTORNEY GENERAL;
      (3) The appellate case under No. 03-15-00630-CV shall only bear the

names of THIRD COURT OF APPEALS and SUPREME COURT OF


TEXAS as the Appellees on appeal and will only deal with the matters

pertaining to THIRD COURT OF APPEALS and SUPREME COURT OF

TEXAS.



                         RELIEF REQUESTED

      Movants request that the Court grant the Motion to Designate and

Clarify Record for Appeal, and grant all other relief requested herein.

Movants request that the Court award all other relief as the Court deems just

and proper.

                                Respectfully submitted,

                                Carolyn Barnes
                                419 Indian Trail
                                Leander,TX 78641
                                281 467 8681
                                barnes.legalguidance@gmail.com


                                By:    VUr?,
                                      Carolyn Barnes
                                       JURAT
COUNTY OF WILLIAMSON


STATE OF TEXAS


Pursuant to Texas Civil Practices and Remedies Code Sec. 132.001, I,
Carolyn Barnes, do hereby swear and affirm that the facts stated above are
true and correct based on personal knowledge.

I aver that "My name is Carolyn Barnes, my date of birth is January 12,
1957, and my address is 419 Indian Trail, Leander, Texas 78641 in the
United States of America. I swear under penalty of perjury that all the facts
stated herein are within my personal knowledge and true and correct.

I have read the foregoing Motion to Designate and Clarify Record for
Appeal and the facts stated within that are not verified by the record are true
and correct to the best of her knowledge.

SWORN TO BEFORE ME ON THIS 14th day of December, 2015.




                                       Carolyn Barnes
                   CERTIFICATE OF CONFERENCE


       Appellant has conferred with opposing counsel by sending him a copy
of this motion and asking if he is in agreement or if he has any objections.
He responded with "opposed." DEMETRI ANASTASIADIS has previously
informed Appellant that he, on behalf of the Texas Attorney General and all
the clients they purport to represent in their clear conflict of interest, will
oppose any and all motions filed by Appellant or any requests made by
Appellant. It is not likely that position will change considering the gross
ethical violations committed by these licensed attorneys in this case to
obstruct justice. The employees of the Texas Attorney General continue to
obstruct justice and continue to hide, withhold, and refuse to produce records
and documents pursuant to an open records requests concerning the over
$5,000.00 bribe paid to KATHLEEN GITELL for her aggravated perjury
from misappropriated State funds. Perhaps this is their way of pleading the
5th. It is a clear violation of the law for the Attorney General to send itself a
letter seeking to keep public records from Appellant simply because it would
prove they are accomplices to criminal activity in this State.


                                                      M^

                                        Carolyn Barnes


                       CERTIFICATE OF SERVICE


      By my signature above, I hereby certify that a true and correct copy of

the foregoing document has been served pursuant to Rule 21a of the Texas

Rules of Civil Procedure on all counsel of record on this the 14 day of

December 2015.